DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 4/9/2021.  
Claims 1-4 and 9 have been amended.  Claims 5-8 and 10 are withdrawn from consideration due to election of species without traverse on 1/6/2021.  Claims 11-13 are newly added.  Claims 5-8 and 10 need to be canceled before this case can be issued.  
Due to the amendment to claims 1, 2 and 9, the claim interpretation under 35 U.S.C. 112(f) has been withdrawn.  
Due to the amendment to claims 1 and 9, the rejection to the claims under 35 U.S.C. 112(a) has been withdrawn with respect to the ability to find “direction”.  The rejection of the claims under 35 U.S.C. 112(b) have been withdrawn, however the amendment has resulted in new 35 U.S.C. 112(b) rejections as set forth below.  
While the Examiner left a voicemail for Mr. Michael Zarrabian on 7/14/2021 attempting to have an interview in order to discuss the issues below; the Examiner has simply run out of time.  The Examiner does believe that a resolution can be agreed to during the after-final time period.  The Examiner recommends the Applicant request an interview to discuss any questions.  

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Of note with respect to claims 1 and 9, “determine whether the wireless client is present inside the polygonal target area or outside the polygonal target area based on a direction of a vector product” does not appear to be a complete description as to how the invention operates.  The Examiner views “determine whether the wireless client is present inside the polygonal target area or outside the polygonal target area based on a comparison of directions of vector products” to be a more accurate description of what is occurring, thereby meeting the requirements set forth in MPEP 2171.  This can be seen in Applicant’s specification on Page 6 lines 10-23.  
Note: the “direction” is the result of the multiplication/crossing of vectors.  This direction is in the Z axis and is perpendicular to the plane of vectors being crossed.  Whether it is positive/negative is not relevant, but rather that all the directions are the same (resulting in the wireless client being within the area outlined) or a direction being different (resulting in the wireless client being outside the area outlined).  
A single “direction of a vector product” would not tell anyone whether the wireless client is present inside the polygonal target area or outside the polygonal target area because the direction of each vector product direction (via the right hand rule, the 
Continuing, “the directions of the vector products are calculated crossing a position vector from one access point to the wireless client with a position vector from another access point other than the one access point to the one access point, for each access point of the plurality of access points forming the polygonal target area;
wherein the position vectors are determined from the relative position estimation.  Note: this stems from the discussion/interview held in April regarding position vectors/direction confusion.  
Finally, the subject matter of claims 12 and 13 appear quite relevant to claims 1 and 9, explaining how the “directions of the vector products” provide for the determination as to whether the wireless client is within or outside the target area.  The Examiner would strongly suggest the Applicant consider including the conditions of claims 12/13 into claims 1 and 9.  However, it is again noted that one comparison being the same direction is not enough to determine whether the wireless client is within a target area consisting of two dimensions/planes (polygonal).   
With respect to claim 2, similar amendments are recommended as found suggested above to claim 1 as a single “direction of a vector product” is not enough information to determine whether the wireless client is within any of the plurality of inside/outside determination areas.  Additionally, providing how the “direction of a vector product is calculated”, by the “cross” of the position vector for one access point with the 
Claims 2-4 and 11-13 are rejected similarly for failing to correct the deficiencies of claims 1 and 9.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/           Primary Examiner, Art Unit 2646